DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 51-72 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 51, the prior art of record fails to disclose singly or in combination or render obvious A method for managing media content subscriptions for a user, the method comprising: 
retrieving a user profile from memory; 
searching, by control circuitry, media assets available from a plurality of content providers to identify a plurality of media assets matching a user preference in the user profile; 
identifying, by the control circuitry, a first subset of the plurality of media assets available from a first content provider of the plurality of content providers, wherein the user requires a first subscription to the first content provider to access the first subset; 
retrieving from the first content provider, by the control circuitry, first user profile characteristics indicated by the first content provider as being of interest to the first content provider; 
comparing, by the control circuitry, the first user profile characteristics to the user profile; 
based on comparing the first user profile characteristics to the user profile, determining, by the control circuitry, a degree to which the first user profile characteristics correspond to the user profile; 
based on the degree to which the first user profile characteristics correspond to the user profile, determining, by the control circuitry, first subscription terms for the first subscription, wherein the first subscription terms comprise a cost or time period for the first subscription; and 
transmitting, by the control circuitry, to the first content provider[[,]]: 
a first subscription request featuring the first subscription terms; and 
second subscription terms, 
wherein the second subscription terms are terms provided to a second content provider for a second subscription to a second subset of the plurality of media assets, and 
2wherein the first content provider is different than the second content provider.
Mandrekar et al. (US 20120311633), Phadnis (US 20170026703), and Bannister et al. (US 9619808) are the closest prior art relating to the applicant’s claimed invention.

Mandrekar teaches storing user profiles, searching for recommended content information from a plurality of different external sources, searching for content taking into account user subscription information, tracking user activity to derive content attributes, searching for and comparing data associated with at least one program with attribute data values in the user profile data, modifying service subscription so the recommended content can be viewed, and a message to the user to enable the user to modify the service subscription.
However, Mandrekar does not explicitly teach matching a user preference in the user profile, retrieving from the first content provider, first user profile characteristics indicated by the first content provider as being of interest to the first content provider, based on the degree to which the first user profile characteristics correspond to the user profile, determining first subscription terms for the first subscription, wherein the first subscription terms comprise a cost or time period for the first subscription, or transmitting, by the control circuitry, to the first content provider second subscription terms.  

Phadnis teaches a customer management service may determine a degree of correspondence between the content preference determined for the subscriber and 

Bannister teaches a subscription request for the display node is received by a content source, wherein if the content source is not the original content source, it can aggregate the subscriptions for all nodes that that it connects to and transmit a subscription request up the network topology.  However, Bannister does not explicitly teach matching a user preference in the user profile, retrieving from the first content provider, or first user profile characteristics indicated by the first content provider as being of interest to the first content provider.

With respect to claim 61, the prior art of record fails to disclose singly or in combination or render obvious A system for managing media content subscriptions for a user, the system comprising: 
storage circuitry configured to: 
store a user profile; and 
store media assets available from a plurality of content providers; 
control circuitry configured to:
retrieve a user profile from memory; 
search the stored media assets available from the plurality of content providers to identify a plurality of media assets matching a user preference in the user profile; 
identify a first subset of the plurality of media assets available from a first content provider of the plurality of content providers, wherein the user requires a first subscription to the first content provider to access the first subset; 
4retrieve, from the first content provider, first user profile characteristics indicated by the first content provider as being of interest to the first content provider; 
compare the first user profile characteristics to the user profile; 
based on comparing the first user profile characteristics to the user profile, determine a degree to which the first user profile characteristics correspond to the user profile; and 
based on the degree to which the first user profile characteristics correspond to the user profile, determine first subscription terms for the first subscription, wherein the first subscription terms comprise a cost or time period for the first subscription; and 
communications circuitry configured to: 
transmit[[,]] to the first content provider[[,]] 
a first subscription request featuring the first subscription terms, and 
second subscription terms, 
wherein the second subscription terms are terms provided to a second content provider for a second subscription to a second subset of the plurality of media assets, and 
wherein the first content provider is different than the second content provider.
Mandrekar et al. (US 20120311633), Phadnis (US 20170026703), and Bannister et al. (US 9619808) are the closest prior art relating to the applicant’s claimed invention.

Mandrekar teaches storing user profiles, searching for recommended content information from a plurality of different external sources, searching for content taking into account user subscription information, tracking user activity to derive content attributes, searching for and comparing data associated with at least one program with attribute data values in the user profile data, modifying service subscription so the recommended content can be viewed, and a message to the user to enable the user to modify the service subscription.
However, Mandrekar does not explicitly teach matching a user preference in the user profile, retrieving from the first content provider, first user profile characteristics indicated by the first content provider as being of interest to the first content provider, based on the degree to which the first user profile characteristics correspond to the user profile, determining first subscription terms for the first subscription, wherein the first subscription terms comprise a cost or time period for the first subscription, or transmitting, by the control circuitry, to the first content provider second subscription terms.  

Phadnis teaches a customer management service may determine a degree of correspondence between the content preference determined for the subscriber and content categories of each set of subscription packages available through the digital content distribution service, wherein the content package is in accordance with various factors such as cost considerations.  However, Phadnis does not explicitly teach matching a user preference in the user profile, retrieving from the first content provider, first user profile characteristics indicated by the first content provider as being of interest to the first content provider, or transmitting, by the control circuitry, to the first content provider second subscription terms.

Bannister teaches a subscription request for the display node is received by a content source, wherein if the content source is not the original content source, it can aggregate the subscriptions for all nodes that that it connects to and transmit a subscription request up the network topology.  However, Bannister does not explicitly teach matching a user preference in the user profile, retrieving from the first content provider, or first user profile characteristics indicated by the first content provider as being of interest to the first content provider.

Claims 52-60 and 62-72 are allowable as dependent from the allowable claims 51 and 61.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAYCEE IMPERIAL/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426